Citation Nr: 1002606	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  00-16 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to an increased rating for a service-connected 
lumbar spine disability, currently evaluated as 40 percent 
disabling.  

Entitlement to a higher initial rating for a service-
connected cervical spine disability, currently evaluated as 
10 percent disabling.  

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia, paranoid type.  

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for chest 
pains.  

Entitlement to service connection for pemphigus vulgaris of 
the mouth and throat.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq. 


WITNESSES AT HEARING ON APPEAL

Appellant and four family members


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to April 
1977 and from March 1980 to February 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
following a November 2005 Board remand.  As discussed in 
detail below, pursuant to a Joint Motion for Remand, the 
Court of Appeals for Veterans Claims (Court) remanded the 
case to the Board in January 2003, and several remands by the 
Board followed.  It was originally on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  The case has been returned 
to the Board for further adjudication.  

The Veteran, his sister-in-law, and three of his brothers 
participated in a videoconference hearing before the 
undersigned in April 2009.  A transcript is of record and has 
been reviewed.  

The Veteran has submitted additional evidence not considered 
by the RO.  In August 2009, the Veteran waived his right to 
have his case remanded to the RO to consider this evidence.  

The Veteran is represented by attorney Mark R. Lippman with 
regard to the cervical and lumbar spine claims on appeal.  
For the remaining claims, he is unrepresented.  In August 
2002, as part of a fee agreement, the Veteran signed a 
"consent to release information" to his attorney.  At the 
time the Veteran signed this agreement, an appellant could 
grant an attorney access to all evidence in a claims file, 
including a Board decision, by authorizing the same in 
writing.  See 38 C.F.R. § 20.603(a) (2005).  The Board finds 
that the "consent to release information" satisfies the 
regulatory requirements for the release of all information in 
the claims file to Mark R. Lippman, Esq., including this 
decision.  

With regard to the new and material evidence issues, in 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996), it was determined that the statutory scheme 
in 38 U.S.C.A. §§ 5108 and 7104 establishes a legal duty for 
the Board to consider new and material issues regardless of 
the RO's actions.  The Board may not consider a previously 
and finally disallowed claim unless new and material evidence 
is presented, and before the Board may reopen such a claim, 
it must so find.  As such, the Board must make its own 
determination as to whether new and material evidence has 
been presented to reopen the claims.  


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran's 
service-connected lumbar spine disability is manifested by 
pain, forward flexion of 80 degrees, fatigability, and 
degenerative disc disease.

2.  The competent medical evidence shows that the Veteran's 
service-connected lumbar spine disability is manifested by 
pain, numbness and tingling in the lower extremities.  

3.  The competent medical evidence showed that the Veteran's 
service-connected cervical spine disability is manifested by 
pain, forward flexion of 45 degrees, and degenerative disc 
disease.

4.  The competent medical evidence shows that the Veteran's 
service-connected cervical spine disability has manifested 
radiculopathy in the upper extremities.  

5.  By an unappealed decision dated in July 1998, the RO 
denied the Veteran's claim of entitlement to service 
connection for a nervous condition.  

6.  Evidence submitted subsequent to the July 1998 decision 
does not relate to an unestablished fact necessary to 
substantiate the claim, is cumulative and redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and does not raise a 
reasonable possibility of substantiating the claim.  

7.  By unappealed decision dated in June 1999, the RO denied 
the Veteran's claim of entitlement to service connection for 
chest pains.  

8.  Evidence submitted subsequent to the June 1999 decision 
does not relate to an unestablished fact necessary to 
substantiate the claim, is cumulative and redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and does not raise a 
reasonable possibility of substantiating the claim.  

9.  The competent evidence of record does not show that the 
Veteran's currently diagnosed pemphigus vulgaris of the mouth 
and throat began in, or is otherwise related to, service.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for a lumbar spine disability have not been met or 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, General Rating Formula (2009); Diagnostic Code 5293 
(2002).    

2.  The criteria for a separate 10 percent rating for 
radiculopathy of the lower extremities associated with the 
lumbar spine disability are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2009).

3.  The criteria for an evaluation in excess of 10 percent 
for a cervical spine disability have not been met or 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5242 (2009).   

4.  The criteria for a separate 10 percent rating for 
radiculopathy of the upper extremities associated with the 
cervical spine disability are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 38 C.F.R. § 4.124a, Diagnostic Code 8515 
(2009).

5.  The rating decision of July 1998 is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1998).  

6.  The Veteran has not submitted new and material evidence 
that warrants reopening his claim of entitlement to service 
connection for schizophrenia, paranoid type.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  

7.  The rating decision of June 1999 is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1998).  

8.  The Veteran has not submitted new and material evidence 
that warrants reopening his claim of entitlement to service 
connection for chest pains. 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).    

9.  Pemphigus vulgaris was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

Procedural history: increased rating for lumbar spine

Before proceeding further, the Board will provide a 
procedural history of the lumbar spine issue to aid in 
understanding the decision that follows.  The Veteran first 
filed for entitlement to service connection for a low back 
condition in March- 1984.  In an August 1984 rating decision, 
the RO granted service connection and a 10 percent rating, 
effective February 23, 1984, for the low back condition.  

After a series of claims for an increased rating, the RO 
increased the low back rating to 20 percent in a September 
1994 rating decision, effective June 14, 1994.  In an October 
1994 rating decision, the award of a 20 percent rating was 
backdated to May 27, 1994.  The Veteran perfected an appeal 
of the rating decision.  In March 1997, the Board remanded 
the claim with instructions for the RO to (1) obtain copies 
of all VA outpatient treatment records pertaining to the 
Veteran's low back complaints from August 1995 to the 
present; and (2) to afford the Veteran a VA special 
orthopedic examination, along with an opinion regarding 
whether pain significantly limits functional ability during 
flare-ups or with extended use.  The Board noted that the 
examiner should indicate whether the clinical evidence is 
consistent with the severity of the pain and other symptoms 
reported by the Veteran and whether the affected joints 
exhibit weakened movement, excess fatigability, or 
incoordination.  

In October 1998, the matter returned to the Board, and the 
Board granted the Veteran's claim for an increased rating, 
assigning a 40 percent evaluation.  The RO confirmed this 
rating, effective May 27, 1994, in a November 1998 rating 
decision.  

The issue currently before the Board arises from a November 
1999 claim for an increased rating for the service-connected 
low back disability, evaluated as 40 percent disabling.  The 
RO continued the 40 percent rating in a May 2000 rating 
decision, of which the Veteran perfected an appeal.  In April 
2002, the issue came before the Board, and the Board denied 
the claim for an increased rating.  

In January 2003, pursuant to a Joint Motion for Remand, the 
Court of Appeals for Veterans Claims (Court) issued an Order 
vacating the Board's April 2002 decision.  In the Joint 
Motion, the parties stated that a remand was required because 
(1) the Board did not present sufficient reasons or bases to 
support its conclusion that VA provided adequate notice 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA); and (2) pursuant to Stegall v. West, 8 Vet. App. 202 
(1995), the May 29, 1997 VA examination was not in compliance 
with the March 28, 1997 remand order with respect to Deluca 
factors. 

In January 2004, the case returned to the Board from the 
Court.  The Board remanded the claim for (1) VCAA compliant 
notice; (2) a VA examination of the lumbar spine and the 
examiner's assessment of the presence of flare-ups of pain, 
weakness, excessive fatigability with use, incoordination, 
painful motion and pain with use, an opinion as to whether 
these factors produce any additional limitation of motion, 
and if possible, the additional degrees of limitation of 
motion; and (3) RO readjudication, including a consideration 
of the schedular criteria in effect prior to and after 
September 23, 2002.  

In May 2004, the RO sent the Veteran VCAA notice.  A VA 
examination was conducted in July 2004, and in October 2004, 
the RO issued a supplemental statement of the case denying an 
increased evaluation for the service-connected low back 
disability.  However, the RO failed to include any specific 
schedular criteria in its decision and did not consider the 
prior schedular criteria in its denial.  

Accordingly, the Board remanded the case again in November 
2005 because its previous remand directives had not been 
satisfied.  In essence, the Board instructed the RO to (1) 
ask the Veteran to provide the names and addresses, as well 
as the dates of treatment, of all health care providers who 
had treated him since July 2004 for his low back disability; 
and (2) readjudicate the increased rating issue, considering 
all new evidence as well as the recent changes to the 
schedular criteria involving the spine effective September 
23, 2002 and September 26, 2003.  

The issue of entitlement to an increased rating for a 
service-connected lumbar spine disability has been returned 
to the Board.  Before the Board may proceed with an 
adjudication on the merits, it must ensure that the RO has 
satisfied prior remand directives.  

Stegall considerations

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  When remand 
orders are not complied with, the Board must ensure 
compliance.  However, only substantial compliance, not strict 
compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 97 
(2008).  

With regard to the Veteran's increased rating claim for a 
service-connected low back disability, the Board will discuss 
whether there has been substantial compliance with the 
Board's multiple remand orders, namely, (1) whether adequate 
VCAA notice has been provided; (2) whether the Veteran has 
received a VA examination during which the VA examiner 
adequately considered the Deluca factors; (3) whether the RO 
made sufficient efforts to request the names, addresses, and 
dates of treatment of all health care providers who have 
treated his low back disability since July 2004; and (4) 
whether the RO considered the changes to the schedular 
criteria involving the Spine effective September 23, 2002 and 
September 26, 2003 in its readjudication of the Veteran's 
claim.  

As discussed further below, the Board finds that the Veteran 
has received adequate VCAA notice through notice letters sent 
by the RO in May 2004, July 2006, and June 2008.  The Veteran 
received a VA spine examination in July 2007.  The VA 
examiner discussed whether the Veteran reported periods of 
flare-ups of pain.  The examiner also noted whether there was 
weakness, fatigability, incoordination, and pain with use and 
stated whether there was any additional limitation of motion 
after use.  As such, the Board finds that the July 2007 VA 
examiner adequately considered the Deluca factors.  

In a July 2006 correspondence, the RO asked the Veteran to 
send the names, addresses, and dates of treatment of all 
health care providers who treated the Veteran since July 2004 
for his low back disability.  In September 2006, the 
Veteran's attorney responded that the Veteran did not have 
any additional evidence or argument to provide in support of 
the low back increased rating claim.  The record contains VA 
medical center (VAMC) records from July 2002 to March 2004 
and from January 2005 to December 2008.  The Veteran 
submitted additional 2009 VAMC records and a waiver of RO 
adjudication in August 2009.  As discussed in detail below, 
the Board finds that VA's duty to assist the Veteran in 
procuring relevant records has been satisfied.  

In a February 2007 supplemental statement of the case, the RO 
provided the pertinent rating code provisions as they existed 
before and after the regulation changes effective on 
September 23, 2002 and September 26, 2003.  The RO considered 
whether the Veteran's low back disability met the criteria 
for a rating higher than 40 percent under both old and new 
criteria.  Thus, the RO substantially complied with the 
Board's remand directives.    

Veterans Claims Assistance Act of 2000

The VCAA imposes obligations on VA with respect to its duty 
to notify and assist a claimant in developing a claim.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, 
upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information 
and medical or lay evidence necessary to substantiate the 
claim.  The Court has held that these notice requirements 
apply to all five elements of a service connection claim, 
which include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

For an increased-compensation claim, VCAA requires, at a 
minimum, that VA notify the claimant that the evidence 
demonstrates a worsening or increase in severity of the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

In May 2004 and July 2006 letters, the Veteran was informed 
that, to establish entitlement to an increased evaluation, 
the evidence must show that his service-connected lumbar 
spine disability has gotten worse.  In May 2004 and July 2006 
notice letters, the RO advised the Veteran of the delegation 
of responsibility between VA and the Veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the Veteran and which portion VA 
would attempt to obtain on behalf of the Veteran.  Although 
no longer required by the regulations, in the May 2004 and 
July 2006 letters, the RO also requested that the Veteran 
send any evidence in his possession that pertained to the 
claim. 

In regard to assigning a disability rating, in the July 2006 
and June 2008 letters, the RO informed the Veteran that VA 
considered the nature and symptoms of the condition and the 
severity and duration of the symptoms.  The RO provided 
examples of evidence that the Veteran should submit that 
might affect how VA determined a disability rating.  The RO 
also informed the Veteran that VA considered the impact of 
the symptoms on the Veteran's employment and daily life.  
Vazquez-Flores v. Shinseki, No. 2008-7150, 2009 WL 2835434 
(Fed. Cir. Sept. 4, 2009).  The July 2006 and June 2008 
correspondence satisfied the notice requirements for 
increased ratings claims identified by the Court in Vazquez-
Flores v. Peake 22 Vet. App. 37 (2008).  Although this notice 
was not provided until after initial adjudication of the 
claim, the RO readjudicated the claims in February 2007, 
September 2007, and December 2008.  The issuance of such 
notice followed by a readjudication of the claims remedied 
any timing defect with respect to issuance of compliant 
notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).  The July 2006 and June 2008 letters also satisfy the 
requirements of Dingess/Hartman.  

With regard to the cervical spine claim, the Veteran is 
challenging initial evaluation assigned following the grant 
of service connection.  In Dingess, the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  
Therefore, VA's duty to notify as to this issue has been 
satisfied.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims clarified VA's 
duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In reference to the new and material evidence claims, a 
notice letter provided to the appellant in March 2005 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claims were previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denials

In the March 2005 letter, the RO advised the Veteran of what 
the evidence must show to establish entitlement to service-
connection for his claimed skin condition.  The RO advised 
the Veteran of VA's duties under the VCAA and the delegation 
of responsibility between VA and the Veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the Veteran and which portion VA 
would attempt to obtain on behalf of the Veteran.  .  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The RO obtained the Veteran's service treatment records, VAMC 
records, Social Security Administration (SSA) records, and 
private treatment records.  The RO provided VA examinations 
for his spine claims in July 2004 and July 2007.  

Regarding the examinations conducted, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the inadequacies of the July 2004 VA examination were 
remedied by the thorough July 2007 VA examination, which 
included a discussion of the Deluca factors.  The Board notes 
that the July 2004 VA examiner reviewed the claims file and 
provided a detailed overview of the Veteran's pertinent 
medical history.  While the July 2007 VA examiner did not 
indicate that she reviewed the claims file, it is clear from 
her report that she was familiar with the Veteran's pertinent 
medical history and provided a competent physical 
examination.  The Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion for the 
spine issues on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).   

Here, the Board finds that the duty to provide a VA 
examination for the Veteran's claim of entitlement to service 
connection for pemphigus vulgaris (PV) did not arise because 
there is no credible evidence to establish that this 
condition began in, or was otherwise related to, service.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4), see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Whether the 
Veteran suffered an event, injury, or disease in service a 
determination that the Board must make.  McLendon, 20 Vet. 
App. 79, 82 (2006). 

For claims to reopen finally adjudicated claims, VA must 
provide a medical examination or obtain a medical opinion 
only if new and material evidence has been presented.  38 
C.F.R. § 3.159(c)(4)(iii).  For reasons explained more fully 
below, the Board does not find that new and material evidence 
has been presented with respect to the chest pain and 
schizophrenia claims.  Thus, VA had no duty to provide a 
medical examination for those conditions and the failure to 
do so is not a breach of its duty to assist.  

Lastly, the Veteran has not made the RO or the Board aware of 
any other evidence relevant to his appeal, and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim. 
Accordingly, the Board will proceed with appellate review.  

II. Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When the initial 
evaluation is at issue, the Board must assess the entire 
period since the original claim was filed.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Where an increase in an 
existing disability rating based on established entitlement 
to compensation is at issue, the present level of disability 
is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).   If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower evaluation will be 
assigned.  38 C.F.R. § 4.7.  When the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings, the 
Board must assign staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505, 509-510 (2007) (finding that there was no 
basis for drawing a distinction between initial ratings and 
increased-rating claims for the purpose of applying staged 
ratings).  

Individual disabilities are assigned separate diagnostic 
codes.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower evaluation will be assigned.  38 
C.F.R. § 4.7.  All benefit of the doubt will be resolved in 
the Veteran's favor.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  Id.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45, DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The Veteran filed his claim for entitlement to an increased 
rating for a service-connected low back disability in 
November 1999.  He filed his claim of entitlement to service 
connection for a cervical spine condition in May 2002 and is 
challenging the initial rating assigned following the grant 
of service connection.  The regulations governing the rating 
of spine disabilities changed in September 2002 and September 
2003.  As such, this decision addresses the application of 
former and current regulations.  

Former Spine Regulations 

The older regulations addressing spinal disabilities, which 
were generally applicable prior to September 26, 2003, 
included Diagnostic Codes 5285 (residuals of fracture of 
vertebra), 5286 (complete bony fixation (ankylosis) of the 
spine), 5287 (ankylosis of the cervical spine), 5289 
(ankylosis of the lumbar spine), 5290 (limitation of motion 
of the cervical spine), 5291 (limitation of motion of the 
dorsal spine), 5292 (limitation of motion of the lumbar 
spine), 5293 (intervertebral disc syndrome, in effect prior 
to September 23, 2002), 5293 (intervertebral disc syndrome, 
in effect from September 23, 2002 through September 25, 
2003), 5294 (sacro-iliac injury and weakness), and 5295 
(lumbosacral strain).

Diagnostic Code 5285 provided ratings for residuals of 
fracture of vertebra.  Diagnostic Code 5285 provided that, in 
cases where residuals of vertebral fracture did not involve 
the spinal cord or require a neck brace, such residual 
disability was to be rated in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of vertebral body.  When the residuals 
of vertebral fracture were without cord involvement, but with 
abnormal mobility requiring neck brace (jury mast), the 
disability rating was 60 percent.  When the residuals of 
vertebral fracture included cord involvement, being 
bedridden, or required long leg braces, the disability rating 
was 100 percent.  When a 100 percent rating was assigned, the 
VA adjudicator was to consider special monthly compensation.  
With lesser involvements (than cord involvement, being 
bedridden, or requiring long leg braces) residuals of 
vertebral fracture were to be rated for limited motion or 
nerve paralysis.  A Note to Diagnostic Code 5285 provided 
that, both under ankylosis and limited motion, ratings should 
not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. § 4.71a (2003).

Diagnostic Code 5286 (in effect prior to September 26, 2003) 
provided ratings for complete bony fixation (ankylosis) of 
the spine.  Ankylosis of the spine in a favorable angle was 
to be rated 60 percent disabling.  Ankylosis of the spine in 
an unfavorable angle, with marked deformity and involvement 
of major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type), was to be rated 100 percent 
disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5287 (in effect prior to September 26, 2003) 
provided ratings for ankylosis of the cervical spine.  
Favorable ankylosis of the cervical spine was to be rated 30 
percent disabling.  Unfavorable ankylosis of the cervical 
spine was to be rated 40 percent disabling.  38 C.F.R. § 
4.71a.

Diagnostic Code 5289 (in effect prior to September 26, 2003) 
provided ratings for ankylosis of the lumbar spine.  
Favorable ankylosis of the lumbar spine was to be rated 40 
percent disabling.  Unfavorable ankylosis of the lumbar spine 
was to be rated 50 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5290 (in effect prior to September 26, 2003) 
provided ratings based on limitation of motion of the 
cervical spine.  Slight limitation of motion of the cervical 
spine was to be rated 10 percent disabling; moderate 
limitation of motion of the cervical spine was to be rated 20 
percent disabling; and severe limitation of motion of the 
cervical spine was to be rated 30 percent disabling. 
38 C.F.R. § 4.71a.

Diagnostic Code 5292 (in effect prior to September 26, 2003) 
provided ratings based on limitation of motion of the lumbar 
spine.  Slight limitation of motion of the lumbar spine was 
to be rated 10 percent disabling; moderate limitation of 
motion of the lumbar spine was to be rated 20 percent 
disabling; and severe limitation of motion of the lumbar 
spine was to be rated 40 percent disabling.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5293 (in effect prior to September 23, 2002) 
provided ratings based on intervertebral disc syndrome.  
Postoperative intervertebral disc syndrome that was cured was 
to be rated noncompensably (0 percent) disabling.  Mild 
intervertebral disc syndrome was to be rated 10 percent 
disabling.  Moderate intervertebral disc syndrome with 
recurring attacks was to be rated 20 percent disabling.  
Severe intervertebral disc syndrome with recurring attacks 
with intermittent relief was to be rated 40 percent 
disabling.  Pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief, was to be 
rated 60 percent disabling.  38 C.F.R. § 4.71a (2002).

Diagnostic Code 5293 (in effect from September 23, 2002 
through September 25, 2003) provided that intervertebral disc 
syndrome (preoperatively or postoperatively) was to be rated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate ratings of its chronic orthopedic and neurologic 
manifestations along with ratings for all other disabilities, 
whichever method results in the higher rating.  Diagnostic 
Code 5293 (in effect from September 23, 2002 through 
September 25, 2003) provided a 10 percent rating for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months; a 20 percent rating for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months; a 40 percent rating for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months; and a 60 percent rating 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  38 C.F.R. § 4.71a.

Notes following Diagnostic Code 5293 (in effect from 
September 23, 2002 through September 25, 2003) provided 
guidance in rating intervertebral disc syndrome.  Note (1) 
provided that, for purposes of ratings under Diagnostic Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2) provide that, 
when evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Note (3) provide that, if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
rate each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher rating for that segment.  
38 C.F.R. § 4.71a.

Diagnostic Code 5295 (in effect prior to September 26, 2003) 
provided ratings for lumbosacral strain.  Lumbosacral strain 
with slight subjective symptoms only was rated noncompensably 
(0 percent) disabling.  Lumbosacral strain with 
characteristic pain on motion was rated as 10 percent 
disabling.  Lumbosacral strain with muscle spasm on extreme 
forward bending, unilateral loss of lateral spine motion in 
the standing position, was rated 20 percent disabling.  
Severe lumbosacral strain with listing of whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, was rated 40 percent 
disabling.  38 C.F.R. § 4.71a (2003).

Current Spine Regulations

All disabilities of the cervical and thoracolumbar spine are 
to be rated under the General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula), unless the 
Veteran is service-connected for intervertebral disc 
syndrome.  In that case, the disability is evaluated under 
either the General Rating Formula or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in a higher rating.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2009).

In regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the 
amended criteria provide that a 10 percent rating is 
warranted if the total duration is at least one week but less 
than two weeks during the past 12 months.  A 20 percent 
rating is warranted if the total duration is at least 2 weeks 
but less than 4 weeks during the past 12 months.  A 40 
percent rating is warranted if the total duration is at least 
four weeks but less than six weeks during the past 12 months, 
and a 60 percent rating is warranted if the total duration is 
at least six weeks during the past 12 months.  38 C.F.R. § 
4.71a, Diagnostic Code 5243.  An incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Id.  The term "chronic orthopedic 
and neurologic manifestations" was defined as "orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so."  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).  
 
In regard to the second method of evaluation (General Rating 
Formula for Diseases and Injuries of the Spine), a 10 percent 
disability rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted if forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or if forward flexion of the 
cervical spine is greater than 15 degrees but not greater 
than 30 degrees; or if the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
the combined range of motion of the cervical spine is not 
greater than 170 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Id.  These criteria are to be applied 
irrespective of whether there are any symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
Id. 
 
Under the General Rating Formula, a 30 percent rating is 
warranted if there is evidence of forward flexion of the 
cervical spine of 15 degrees or less; or of favorable 
ankylosis of the entire cervical spine.  A 40 percent rating 
requires evidence of unfavorable ankylosis of the entire 
cervical spine; or of forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, General Rating Formula.

Normal flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of the thoracolumbar spine is 240 degrees.  Normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  The normal combined range 
of motion of the cervical spine is 340 degrees.  38 C.F.R. 
§ 4.71a, Note (2).   
 
Any associated neurologic abnormalities, including, but not 
limited to bowel or bladder impairment, are to be evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, General Rating Formula, Note (1).  

When rating degenerative arthritis of the spine (Diagnostic 
Code 5242), in addition to consideration of rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine, rating for degenerative arthritis under Diagnostic 
Code 5003 should also be considered.  Diagnostic Code 5003 
provides that degenerative arthritis that is established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 percent and 10 percent ratings based 
on X-ray findings will not be combined with ratings based on 
limitation of motion.  

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable under the 
appropriate diagnostic codes, Diagnostic Code 5003 provides a 
rating of 10 percent for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a.

Lumbar Spine

The Veteran filed the increased rating claim from which this 
appeal arises in November 1999.  The Veteran's residuals of a 
low back injury with intervertebral disc syndrome is rated as 
40 percent disabling under Diagnostic Code 5293.  The Veteran 
seeks a higher rating assignment.  

VAMC treatment records evidence the Veteran's complaints of 
low back pain.  During a March 2000 VA spine examination, the 
Veteran reported increasing back pain that is aggravated by 
sitting or standing for long periods of time.  He did not 
report any specific flare-ups.  The VA examiner noted that 
the Veteran could ambulate without assistance.  There was 
tenderness and soreness over the lumbar spine but no 
increased kyphosis or scoliosis.  Range of motion findings 
were 75 degrees flexion, with 20 degrees extension and 
rotation; the examiner noted pain on motion.  X-rays 
indicated early degenerative changes.    

During a Board hearing in August 2001, the Veteran reported 
spasms, pain that radiates into both legs, and using a cane 
for ambulation.  He also stated that he retired from the Post 
Office in 1997, partly due to his back disability.  The Board 
notes that in SSA records, treatment notes by the Veteran's 
private physician indicate that his inability to maintain 
employment was due, in large part, to his psychiatric 
illness.  

A February 2003 VAMC treatment note shows that the Veteran 
complained of low back pain and lower extremity pain with 
numbness and tingling.  The examiner noted that November 2002 
radiographs of the lumbar spine revealed minimal degenerative 
changes and no subluxation on flexion and extension.  The 
inner spaces were very well preserved.  A magnetic resonance 
imaging study (MRI) conducted in January 2003 showed minimal 
left S1 foraminal stenosis.  There was fat around the S1 
nerve root and evidence of degenerative disc disease.  The 
examiner noted no MRI evidence which would cause the 
radicular pain pattern claimed by the Veteran.  

During a July 2004 VA examination, the Veteran's lumbar spine 
demonstrated 30 degrees extension and 30 degrees flexion, 
with pain beginning at 15 degrees and continuing to 30 
degrees.  The examiner diagnosed degenerative disc disease of 
the lumbosacral spine and noted that the Veteran was not 
incapacitated.  The examiner noted that radiologic testing 
done four years prior showed mild radiculopathies that were 
likely caused by a bulging disc at L5-S1.  However, the 
January 2003 lumbar MRI showed no residual bulging of that 
disc.  Further, the examination of the lower extremities was 
normal.  

The Veteran received another VA examination in July 2007, 
during which the Veteran complained of pain, stiffness, 
fatigability, and weakness which have worsened over the 
years.  He denied flare-ups.  He also reported occasional 
pain radiating into the lower extremities.  The examiner 
noted arthritic changes in the lumbar spine without evidence 
of disc herniation.  Upon examination, there was normal 
lordotic curvature, no kyphosis or scoliosis, no point 
tenderness, and no spasm present.  Range of motion was 0 to 
60 degrees flexion without pain and 60 to 80 degrees with 
pain and tightness.  Extension was 0 to 30 degrees, with pain 
at the extremes of the range of motion.  Bilateral lateral 
flexion was from zero to 30 degrees, and bilateral rotation 
was from zero to 30 degrees, with pain at the extremes of the 
range of motion.  After repetitive motion, there was no 
change in weakness, incoordination, or range of motion.  The 
examiner noted increased pain and fatigue.    

A February 2009 VAMC treatment note shows that the Veteran 
had an electromyography testing (EMG) of his lower 
extremities, which showed radiculopathies.  

Former Diagnostic Code 5285 is inapplicable because the 
Veteran has not had a vertebra fracture.  Former Diagnostic 
Codes 5286 and 5289 are inapplicable because the Veteran has 
not been diagnosed with ankylosis of the spine.  

Former Diagnostic Code 5292 would not provide the Veteran 
with an increased rating because the highest disability 
rating available is 40 percent for severe limitation of 
motion of the lumbar spine.  The Board notes that during the 
most recent VA examination, forward flexion was from zero to 
80 degrees, which is not a severe limitation of motion.  

The Veteran could be analogously evaluated under former 
Diagnostic Code 5293 for intervertebral disc syndrome, as he 
has diagnoses of intervertebral disc syndrome and 
degenerative disc disease of the lumbosacral spine.  Under 
the version of Diagnostic Code 5293 in effect prior to 
September 23, 2002, the Veteran could qualify for a 10 
percent rating for mild intervertebral disc syndrome, and no 
more, because the evidence does not show recurrent attacks 
through objective evidence or competent and specific 
subjective evidence.  

The Veteran is not entitled to a compensable evaluation under 
former Diagnostic Code 5293, effective September 23, 2002 
through September 25, 2003, because there is no evidence of 
incapacitating episodes with physician-prescribed bed rest.  

Under former Diagnostic Code 5295, the Veteran could be 
evaluated for lumbosacral strain, as he complained of painful 
motion during the July 2004 and July 2007 VA examinations, 
which warrants a 10 percent rating.  The July 2007 VA 
examiner specifically noted there was no evidence of spasm, 
and there were no findings of unilateral loss of lateral 
spine motion in the standing position, so a 20 percent rating 
would not be warranted.  

Thus, the Veteran would not be entitled to a rating greater 
that the currently assigned 40 percent under the prior 
regulations.  

Under the current regulations, the Veteran is not eligible 
for an evaluation under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes because he has 
never been prescribed bed rest.  

Under the General Formula, the Veteran is not entitled to 
more than a 40 percent evaluation.  A 40 percent rating 
requires evidence of forward flexion of the thoracolumbar 
spine to 30 degrees or less or favourable ankylosis of the 
entire thoracolumbar spine.  While the Veteran's range of 
motion during the July 2004 VA examination met the criteria 
for this rating, he demonstrated an improved range of motion 
during the July 2007 VA examination.  In fact, if rated 
solely using the results of the July 2007 VA examination as 
applied to the General Formula, the Veteran's range of motion 
would warrant a 10 percent rating.  There is certainly no 
evidence of unfavourable ankylosis of the entire 
thoracolumbar spine, as required for a 50 percent evaluation.  
38 C.F.R. § 4.71a, General Rating Formula.

The evidence supports a finding that the Veteran has 
degenerative arthritis for purposes of evaluation under 
Diagnostic Code 5003.  He has been diagnosed with 
degenerative disc disease of the lumbar spine.  Since in this 
case, degenerative arthritis is rated on the basis of 
limitation of motion, a rating under Diagnostic Code 5003 
also does not provide for higher than a 40 percent rating.  

However, the Board finds that the evidence of whether the 
Veteran has associated radiculopathy of the lower extremities 
is at least in equipoise, so affording him the benefit of the 
doubt, he is entitled to a separate 10 percent rating for 
mild neurological impairment of the lower extremities.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8520; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illness proportionate 
to the severity of the several grades of disability.  Id.  In 
cases where either a claimant or the evidence of record 
suggests that a schedular rating may be inadequate, the Board 
must specifically adjudicate the issue of whether referral 
for an extraschedular rating as outlined in 38 C.F.R. § 
3.321(b)(1) is warranted.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

As discussed above, during an August 2001 Board hearing, the 
Veteran reported that he has not been employed since 1987, 
due in part to his low back disability.  However, the 
evidence of record indicates that his inability to work is 
mainly due to a history of psychiatric illness.  There is no 
evidence which shows that the Veteran's service-connected low 
back condition, alone, has caused marked interference with 
employment, rendering impractical the application of the 
regular schedular standards.  See Id., see also Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); and Floyd v. Brown, 9 
Vet. App. 88, 96 (1996).  The currently assigned 40 percent 
rating more than adequately addresses the Veteran's 
disability level and symptomatology.  Again, if rated solely 
under the General Rating Formula, the Veteran would be 
entitled to a 10 percent rating.  The Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation.  Id.   

Further, the Board finds that the currently assigned 40 
percent rating already contemplates any pain on limitation of 
motion and does not warrant an additional rating under DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The Board finds the 40 percent rating to be appropriate for 
the entire appeal period.  Fenderson v. West, 12 Vet. App. 
119 (1999), see also Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007).

In conclusion, for reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim of entitlement to an increased rating for 
his service-connected disability of the lumbar spine.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Cervical Spine

The Board granted service connection for a cervical spine 
disability in November 2005.  In January 2006, the RO issued 
a rating decision in relation to the Board decision; the RO 
assigned a 10 percent disability rating under Diagnostic Code 
5242, effective May 24, 2002, the date of the claim.  The 
Veteran contests this initial rating assignment.  

VAMC treatment notes indicate the presence of cervical disc 
herniation.  November 2002 MRI results showed herniated discs 
in two places with mild cervical stenosis and mild, stable 
radicular symptoms.  There was no myelopathy.  During a March 
2003 VA orthopedic appointment, the Veteran stated he 
experienced no significant radiation.  

The July 2004 VA examiner noted full neck range of motion, 
with pain at 15 degrees of extension.  There was less marked 
pain at 30 degrees of forward and lateral flexion and at 45 
degrees of rotation.  The examiner diagnosed degenerative 
disc disease of the cervical spine.  The examiner noted past 
evidence of mild radiculopathies from EMG testing.  

During the July 2007 VA spine examination, the Veteran 
reported neck pain that radiated into the upper extremities.  
The examiner noted no muscle spasms but some tightness and 
tenderness at C6 and C7.  The Veteran demonstrated forward 
flexion of the neck from 0 to 30 degrees without pain and 
from 30 to 45 degrees with pain.  Extension was from 0 to 20 
degrees without pain and from 20 to 40 degrees with pain.  
After repetitive motion, the Veteran had increased pain and 
fatigue, but there was no weakness, incoordination, or 
decrease in range of motion.  The Veteran denied periods of 
flare-up.  The VA examiner diagnosed cervical spondylosis 
with myelopathy and chronic disc herniation.  

In a February 2009 VAMC treatment note, the examiner noted 
mild neck pain with range of motion but no limitation of 
motion.  Results from an August 2008 MRI revealed multiple 
levels of mild to moderate cervical spine stenosis.  In an 
April 2009 entry, a VAMC orthopedist stated that the Veteran 
has exhausted all of his non-surgical options, so a C3 to C6 
laminectomy was planned.  

As an initial matter, former Diagnostic Code 5285, for 
residuals of a vertebra fracture, is inapplicable to the 
Veteran's case, as the Veteran has not fractured a vertebra.  
Diagnostic Codes 5286 and 5287 are inapplicable; the Veteran 
has never been diagnosed with ankylosis of the spine.  

Former Diagnostic Code 5290 addresses limitation of motion of 
the cervical spine.  The July 2004 VA examination report 
revealed normal range of motion, and in July 2007, forward 
flexion was from 0 to 45 degrees.  Thus, the Veteran is 
entitled to a compensable evaluation for slight limitation of 
motion under Diagnostic Code 5290.  

Under Former Diagnostic Code 5293, the Veteran would not be 
entitled to an increased rating because the record does not 
show recurrent "attacks" of intervertebral disc syndrome.  

The Veteran is not entitled to an evaluation under former 
Diagnostic Code 5293, as it was in effect for the period 
between September 23, 2002 through September 25, 2003.  There 
is no evidence that the Veteran has had incapacitating 
episodes for which bed rest was prescribed.  

Thus, the former regulations do not provide for a rating in 
excess of the currently assigned 10 percent.  

Under the new regulations, the Veteran can be evaluated under 
either the General Rating Formula for Diseases and Injuries 
of the Spine (General Formula), or under Diagnostic Code 5003 
for degenerative arthritis.  As the definition of 
"incapacitating episodes" has not changed since September 
26, 2003, the Veteran is still not eligible for an evaluation 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, because he has never been 
prescribed bed rest.

Under the General Formula, the Veteran would be entitled to a 
noncompensable rating based on the forward flexion of the 
cervical spine to 45 degrees demonstrated during the July 
2007 VA examination.  The RO rated the Veteran's cervical 
spine disability under Diagnostic Code 5242, which pertains 
to degenerative arthritis of the spine.  That diagnostic code 
is also rated under the General Formula.  

Diagnostic Code 5242, however, may not serve as a basis for 
an increased rating in this case.  The cervical vertebra are 
considered a group of minor joints that is ratable on parity 
with a major joint.  38 C.F.R. § 4.45.  Degenerative 
arthritis of the spine is evaluated under Diagnostic Code 
5003.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic 
Code 5003 allows for the assignment of a 20 percent rating 
only where there is x-ray evidence of arthritis of two or 
more major joints or two or more minor joint groups.  The 
cervical spine may only be rated as one major joint, so 
neither Diagnostic Code 5003 nor 5242 may serve as a basis 
for a rating greater than the currently assigned 10 percent.   

However, the Board finds that the evidence indicates that the 
Veteran has mild cervical radiculopathy, which has been shown 
by EMG testing.  As such, the Board finds that a separate 10 
percent rating for mild cervical radiculopathy is warranted.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8513.   

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illness proportionate 
to the severity of the several grades of disability.  Id.  In 
cases where either a claimant or the evidence of record 
suggests that a schedular rating may be inadequate, the Board 
must specifically adjudicate the issue of whether referral 
for an extraschedular rating as outlined in 38 C.F.R. § 
3.321(b)(1) is warranted.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

Here, the Board finds that the ratings criteria reasonably 
describe the claimant's disability level and symptomatology.  
Moreover, the Veteran has not shown that his service-
connected cervical spine disability causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitates any 
frequent period of hospitalization, such that application of 
the regular schedular standards is rendered impracticable. 
 See Id., see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); and Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extraschedular evaluation.  
Id.   

Further, the Board finds that the currently assigned 10 
percent rating already contemplates any pain on limitation of 
motion and does not warrant additional ratings under DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The Board finds the 10 percent rating to be appropriate for 
the entire appeal period. Fenderson v. West, 12 Vet. App. 119 
(1999), see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).

In conclusion, for reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim of entitlement to an increased disability 
rating for his service-connected disability of the cervical 
spine.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

IV. New and Material Evidence

Legal Criteria

A Veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a).  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  Id.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and it must raise a reasonable possibility of 
substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.

Schizophrenia, paranoid type

The Veteran filed the first claim of entitlement to service 
connection for a "nervous condition" in February 1986, 
which the RO denied in a May 1986 rating decision.  He filed 
claims for service connection for the same mental disorder 
several times thereafter, the last of which was dated in July 
1998.  In a July 1998 rating decision, the RO denied service 
connection because new and material evidence had not been 
submitted; this decision became final.  

The Veteran filed his present claim to reopen in March 2005.  
The RO declined to reopen the claim in a September 2006 
rating decision because new and material evidence had not 
been submitted.  The Veteran perfected an appeal of this 
decision.  

The evidence on record at the time of the July 1998 denial 
included service treatment records, VAMC records, and private 
medical records from Dr. Victoroff.  The RO originally denied 
service connection because the medical records were negative 
for any chronic acquired psychiatric disorder.  In a June 
1987 statement of the case, the RO observed that the Veteran 
was seen for complaints of being upset in service after 
fights with his wife.  The results of a psychiatric and 
psychological evaluation showed no chronic acquired 
psychiatric disorder.  Records submitted prior to the RO's 
last final denial of the claim in July 1998 included evidence 
that the Veteran was diagnosed with chronic paranoid 
schizophrenia.   

Evidence submitted after the July 1998 denial includes SSA 
records and additional VAMC records.  An August 1999 VAMC 
inpatient discharge note stated that the Veteran had a 
history of chronic paranoid schizophrenia for the past 20 
years.  However, this statement appears to be based on the 
medical history provided by the Veteran and is certainly not 
supported by the evidence of record.  Among the discharge 
diagnoses was chronic paranoid schizophrenia, which was 
exacerbated by medicine noncompliance.  A July 2004 VA 
orthopedic examiner stated that, after a review of the claims 
file, the Veteran was diagnosed with schizophrenia in 1987 at 
the Cleveland VAMC.  SSA records indicated that the Veteran 
has been unable to maintain employment due to his psychiatric 
condition.  In a January 2009 VAMC note, a VAMC psychiatrist 
stated that the Veteran has been stable without residual 
features of schizophrenia or mood symptoms.  

Upon reviewing the evidence submitted after the previous 
denial in July 1998, the Board does not find any basis to 
reopen the Veteran's claim.  The evidence submitted since the 
last final denial is new in that it was not of record at that 
time; however, it is not material.  The additionally 
submitted evidence only confirms what had already been 
established.  None of the additionally submitted evidence 
relates to an unestablished fact necessary to substantiate 
the claim; namely, that paranoid schizophrenia was shown in 
service or was in any way related to his active duty service.  
38 C.F.R. § 3.156(a).  Instead, the additionally submitted 
evidence is cumulative and redundant, and the claim cannot be 
reopened.    

Chest pains

The Veteran filed his original claim of entitlement to 
service connection for chest pains in March 1984, which was 
denied in an August 1984 rating decision.  He filed several 
claims to reopen, the last of which was dated in January 
1999.  In a June 1999 rating decision, the RO declined to 
reopen the claim because new and material evidence had not 
been submitted.  The Veteran filed his current claim to 
reopen in March 2005.  The RO declined to reopen the claim in 
a September 2006 rating decision because new and material 
evidence had not been submitted.  The Veteran perfected an 
appeal of that decision.  

The evidence on record at the time of the June 1999 denial 
included service treatment records, VAMC records, and private 
treatment records.  In the June 1999 denial, the RO stated 
that service connection was denied in a 1984 rating decision 
because there was no organic basis to account for the pain.  
In a July 1998 rating decision, the RO determined that new 
and material evidence was not submitted, as there was no 
evidence to show the Veteran's chest pains during service 
were related to his February 1998 diagnosis of coronary 
artery disease.  In addition, there was no evidence the 
Veteran's heart disease was incurred during military service 
or manifested to a compensable degree within one year from 
separation.  

Evidence submitted after the June 1999 denial includes SSA 
records and additional VAMC records.  VAMC treatment records 
document the Veteran's complaints of chest paints.  

Upon reviewing the evidence submitted after the previous 
denial in June 1999, the Board does not find any basis to 
reopen the Veteran's claim.  The evidence submitted since the 
last final denial is new in that it was not of record at that 
time; however, it is not material.  The additionally 
submitted evidence only confirms what had already been 
established.  None of the additionally submitted evidence 
relates to an unestablished fact necessary to substantiate 
the claim; namely, that the Veteran's diagnosed coronary 
artery disease was shown in service or was in any way related 
to his active duty service.  38 C.F.R. § 3.156(a).  Instead, 
the additionally submitted evidence is cumulative and 
redundant, and the claim cannot be reopened.    






V. Service Connection

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) evidence of a nexus between the current 
disability and the in-service disease or injury."  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  The burden typically cannot be met by 
lay testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  

Analysis

After careful review of the evidence of record, the Board 
finds that service connection for pemphigus vulgaris (PV) of 
the mouth and throat is not warranted.  While VAMC records 
show the Veteran has received consistent treatment for PV, 
manifested by mouth sores, since his diagnosis in January 
2000, the record is silent as to mouth sores or a skin 
condition prior to that date.  

Service treatment records do not contain any complaints of or 
treatment of a chronic skin condition.  In a January 2000 
VAMC treatment note, the Veteran reported mouth sores and 
bleeding for the past five weeks, the onset of which occurred 
after a Haldol injection.  A March 2000 VAMC treatment note 
shows that the Veteran's PV was being treated with steroids.  
Tests revealed involvement of the oropharynx, vocal cords, 
and esophagus.  The Veteran has received treatment for PV 
since that time.  

The Veteran asserts that the PV began in service.  During his 
April 2009 Board hearing, the Veteran stated that he was 
treated in the Navy for "red mouth" and was given Imodium 
at that time.  Without medical training, laypersons, such as 
the Veteran, are not competent to comment on medical matters 
such as the etiology of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1).  There are circumstances where lay evidence 
may be competent and sufficient to establish a diagnosis or 
medical etiology of a condition.  Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, however, the 
Veteran is not competent to determine that any symptoms 
experienced during service are related to his current 
diagnosis of PV.  The Veteran's statements offered in support 
of his claim are not competent medical evidence and do not 
serve to establish that PV was incurred in service.  Further, 
as stated previously, the Veteran's service treatment records 
are silent as to dermatological disease.     

Thus, as the medical evidence of record does not show a 
relationship between the Veteran's diagnosis of PV and 
service, the Board finds that service connection is not 
warranted.  The preponderance of the evidence is against the 
claim, and the benefit of the doubt doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an increased rating for the service-connected 
lumbar spine disability, currently evaluated as 40 percent 
disabling, is denied.  

Entitlement to a separate 10 percent rating for radiculopathy 
of the lower extremities is granted.  

Entitlement to a higher initial rating for the service-
connected cervical spine disability, currently evaluated as 
10 percent disabling, is denied.  

Entitlement to a separate 10 percent rating for radiculopathy 
of the upper extremities is granted.  

New and material evidence having not been received, 
entitlement to service connection for schizophrenia, paranoid 
type, is denied.  

New and material evidence having not been received, 
entitlement to service connection for chest pains is denied.  

Entitlement to service connection for a skin condition of the 
mouth and throat is denied.  





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


